UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 1, 2009 eMagin Corporation (Exact name of registrant as specified in its charter) Delaware 000-24757 56-1764501 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3006 Northup Way, Suite 103, Bellevue, WA 98004 (Address of principal executive offices and Zip Code) Registrant's telephone number, including area code (425)-749-3600 Copies to: Richard A. Friedman, Esq.
